DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification 

The disclosure is objected to because of the following informalities: Appropriate correction is required.

In paragraph 0033, “antrhaquinone” should be amended to -- anthraquinone  --. 

At least in paragraphs 0032-0035, 0041, and 0045, some terms like Super P and KetjenBlack appear to be trademarks. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 17-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.  

Regarding claim 17, while there is written description support for treating a gas stream comprising a target species by chemically bonding the target species to a first electroactive species in a reduced state, wherein the target species is carbon dioxide,  the first electroactive species is one of different isomers of polyanthraquinone, thiolates, and bipyridines (see paragraph 0031-0033 and 0049 of the specification), and the second electroactive species is one of polyvinyl ferrocene and poly(3-(4-fluorophenyl)thiophene) (see paragraph 0040 of the specification), there appears to be no written description support for the full scope of the recited limitation of treating a gas stream comprising any target species, any type of bonding, any oxidation state (i.e., reduced state or oxidized state), any first electroactive species, and any second electroactive species. Further, while the specification does mention the target species being sulfur dioxide and borane, there appears to be no written description support for a first electroactive species and a second electroactive species suitable for treating a gas stream comprising sulfur dioxide and borane.



Claims 18-20 are rejected, because they depend from the rejected claim 17. 

Claims 17-20 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for treating a gas stream comprising a target species by chemically bonding the target species to a first electroactive species in a reduced state, wherein the target species is carbon dioxide, the first electroactive species is one of different isomers of polyanthraquinone, thiolates, and bipyridines (see paragraph 0031-0033 and 0049 of the specification), and the second electroactive species is one of polyvinyl ferrocene, and poly(3-(4-fluorophenyl)thiophene) (see paragraph 0040 of the specification), does not reasonably provide enablement for the full scope of the recited limitation of treating a gas stream comprising any target species, any type of bonding, any oxidation state (i.e., reduced state or oxidized state), any target species, and any second electroactive species. Further, the specification does not reasonably provide enablement for a first electroactive species and a second electroactive species suitable for treating a gas stream comprising sulfur dioxide or borane.
 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:  

(B) The nature of the invention;  
(C) The state of the prior art;  
(D) The level of one of ordinary skill;  
(E) The level of predictability in the art;  
(F) The amount of direction provided by the inventor;  
(G) The existence of working examples; and  
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)

The broadest reasonable interpretation of claim 17 encompasses treating a gas stream comprising any target species, any type of bonding, any oxidation state (i.e., reduced state or oxidized state), any first electroactive species, and any second electroactive species. The specification discloses sufficient information for one of ordinary skill in the art to treat a gas stream comprising a target species by chemically bonding the target species to a first electroactive species in a reduced state, wherein the target species is carbon dioxide, the first electroactive species is one of different isomers of polyanthraquinone, thiolates, and bipyridines (see paragraph 0031-0033 and 0049 of the specification), and the second electroactive species is one of polyvinyl ferrocene, and poly(3-(4-fluorophenyl)thiophene) (see paragraph 0040 of the specification).  However, the specification does not provide direction on how to treat a gas stream comprising any target species, any type of bonding, any oxidation state (i.e., reduced state or oxidized state), any first electroactive species, and any second electroactive species.  Thus, the disclosed guidance in the specification including the examples does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue 

Claims 18-20 are rejected, because they depend from the rejected claim 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 17, it is unclear if the term “electroactive” just means redox-active or it has a different meaning. 

Further, the term "porous" is a relative term which renders the claim indefinite.  The term "porous" is not defined by the claim, the specification provides exemplary porosity range of between 70% and 90% (see paragraph 0039), and further teaches that the electrode may be at least about 10% porous, at least about 20% porous, at least about 30% porous, at least about 40% porous, at least about 50% porous, at least about 60% porous, at least about 70% porous or greater (see paragraph 0106). However, the specification provides no standard for ascertaining what is to be considered porous or not.  


Claims 18-20 are rejected, because they depend from the rejected claim 17.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miedaner et al, “Electrochemical Concentration of CO2 Using Redox Active CO2 Carrier Molecules,” Abstracts of Papers of The American Chemical Society 198: 36-Inor. Amer Chemical Soc. (Sep 10, 1989) (hereinafter called Miedaner), in view of Simpson et al, "Reactivity of Carbon Dioxide with Quinones," Electrochimica Acta, Volume 35, Issue 9, 1990, pages 1399-1403 (hereinafter called Simpson), Song et al, “Polyanthraquinone as a Reliable Organic Electrode for Stable and Fast Lithium Storage,” Angew. Chem. Inherent. Ed. 2015, 54, 13947 – 13951 (hereinafter called Song), and US patent no. 3,206,333 (hereinafter called Ehrenfeld).
Miedaner discloses a method of treating a gas stream using redox active CO2 carrier molecules like quinones to electrochemically pump CO2 (see page 96, 2nd paragraph) in an electrochemical cell comprising a negative electrode placed in a an acetonitrile solution (see page 97, 1st paragraph) of a first electroactive species R+O-/RO-; a positive electrode in an acetonitrile solution (see page 97, 1st paragraph) of a second electroactive species ROCO2-/R=OCO2-; and a separator positioned between the at least one porous negative electrode and the positive electrode (see Fig. 1 on page 99 and Scheme 1 on page 106; and the paragraph spanning pages 104 and 105). Miedaner further discloses applying a first potential difference across an electrochemical cell to reduce R+O-/RO-; and applying a second potential difference across the electrochemical cell to release CO2 (the target species) to produce a CO2 (target species) rich gas stream (see Fig. 1, Scheme 1, and page 104, last paragraph). Miedaner further discloses introducing a gas stream comprising CO2 (a target species) to the electrochemical cell to bond the CO2 (target species) to the first electroactive species RO- to produce a treated gas stream (see Fig. 1, Scheme 1, and page 105, 1st paragraph). Since Miedaner further discloses that of the four classes of compounds evaluated, only the quinones were found to be capable of concentrating CO2 (see page 107, 1st paragraph), one of ordinary skill in the art would have been motivated to evaluate other quinones for evaluating different members of the quinone family  Miedaner further discloses detailed experimental procedures and the parameters like binding constants, etc. which have a bearing on the efficiency of concentrating CO2 (see the entire article). 

Simpson conducted experiments to determine the reactivity of different quinones (1,4-benzoquinone (BQ); 1,4-anthraquinone (AQ); 1,4-napthoquinone (NQ); tetramethyl-1,4-benzoquinone (duroquinone, DQ); and 2,6-dimethyl-1,4-benzoquinone (DMQ)) with CO2 (see page 1400, 1st paragraph). Simpson found that out of the five quinones studied, 1,4-anthraquinone (AQ) had the second highest rate constant for reactivity with CO2 (see page 1400, 3rd paragraph). Simpson further teaches that reactivity of 1,4-anthraquinone (AQ) with CO2 occurs at unusually low potential (see the Conclusion section on page 1403). Simpson further discloses that quinones can be immobilized in electrodes (see page 1399, 2nd column 1, 2nd last paragraph).
Song teaches that organic electrode materials like polyanthraquinones have promising electrochemical performance and distinct advantages in sustainability and environmental friendliness (see page 13947, 2nd column, 2nd paragraph). Song further teaches that polyanthraquinone has high electroactivity and exceptional comprehensive performance, superior to that of all previously reported organic electrodes (see page 13948, 1st column, 2nd paragraph), and high redox reversibility (see page 13950, 1st column, 3rd paragraph).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Miedaner by using a polyanthraquinone electrode as taught by Song. The person with ordinary skill in the art rd paragraph) and that the reactivity of 1,4-anthraquinone (AQ) with CO2 occurs at unusually low potential (see the Conclusion section on page 1403); and Song teaches that polyanthraquinone has high electroactivity and exceptional comprehensive performance, superior to that of all previously reported organic electrodes (see page 13948, 1st column, 2nd paragraph), and high redox reversibility (see page 13950, 1st column, 3rd paragraph).
As shown above, the term "porous" is a relative term which renders the claim indefinite. Any electrode material would have at least some porosity, thus all electrodes are deemed to be porous electrodes.
In case Miedaner in view of Simpson and Song is considered not to teach porous electrodes, Ehrenveld is cited to show that it was known in the art that reaction rates in an electrochemical structure depend on the porosity of the electrodes, thus teaching that porosity is a result-effective variable.
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Miedaner in view of Simpson and Song by using porous electrodes as taught by Ehrenveld. It has been held by the courts that modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e., the claimed ranges produce new and unexpected results which are different in kind and not merely in degree from results of prior art. The applicant has the burden of proving such criticality. See MPEP 2144.05 II. (B).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795